Citation Nr: 0841682	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for a burn scar on 
the left torso.

2.  Entitlement to a compensable rating for a scar on the 
right middle finger.

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to service connection for sleep disturbance, 
to include as secondary to fibromyalgia.  

5.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as secondary to fibromyalgia.

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to fibromyalgia.  

7.  Entitlement to service connection for a bone disease.

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

9.  Whether the termination of the award of nonservice 
connected pension was proper.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1976 
with subsequent service in the National Guard (NG).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Boston, Massachusetts, Regional Office 
(RO).  A Central Office hearing before the undersigned 
Veterans Law Judge was held in January 2008.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


The Board notes that the veteran, via his representative 
during January 2008 hearing, raises a claim of entitlement to 
a total disability rating for individual unemployability.  
This matter is REFERRED to the RO for the appropriate action.


REMAND

Further development is needed on the claims for compensable 
ratings for scars.  The record reflects the RO last reviewed 
the claim in January 2007.  Since then, by regulatory 
amendment which became effective from October 23, 2008, 
changes were made to the schedular criteria for evaluating 
scars.  See 73 Fed. Reg. 54,708 (2008).  The veteran has not 
been informed of the changed criteria or medically evaluated 
under the new criteria, nor has the agency of original 
jurisdiction had an opportunity to evaluate the veteran's 
scars under these criteria.  The Board finds there is 
potential prejudice to the veteran if the RO does not 
consider the revised rating criteria in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Additionally, it is the opinion of the Board that a 
contemporaneous and thorough VA examination would assist the 
Board in clarifying the extent of the veteran's scars and 
would be instructive with regard to the appropriate 
disposition of the issue under appellate review.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Further development is also needed on the claims of service 
connection.  The evidence indicates that the veteran was 
awarded Social Security Administration (SSA) benefits in 
November 2002 based in part on his fibromyalgia.  As these 
records are potentially relevant to the veteran's claims, the 
records must be requested.  See Baker v. West, 11 Vet. App. 
163 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
A review of the record also suggests that there are 
outstanding VA treatment records.  These should be obtained.  

Additionally, for the claim of service connection for chronic 
obstructive pulmonary disorder (COPD), the Board finds that a 
VA examination should be conducted and an opinion obtained.  
NG medical records reveal complaints of shortness of breath 
and a July 1989 pulmonary function test (PFT) revealed a 
minimal airway obstruction.  Subsequently in December 2001, 
the veteran was diagnosed with COPD.  See December 2001 
Vernon Radiology record. 

The Board notes that active duty medical records (to include 
the 1976 separation examination record) report no findings of 
a lung disorder or shortness of breath and the NG personnel 
records indicate that the PFT was not done during active duty 
for training.  Nevertheless, based on the finding of an 
airflow disorder and complaints of shortness of breath during 
NG service, the Board finds that an opinion should be 
obtained to determine whether COPD was incurred in or 
aggravated by the veteran's periods of active duty for 
training.  See 38 U.S.C.A. § 5103A(d).  

The Board finds that a VA examination and opinion are also 
necessary for the claim of service connection for 
fibromyalgia.  An August 1980 NG treatment record reports the 
veteran's history of general malaise and fatigue.  Although 
this complaint did not occur during active duty for training, 
based on the current diagnosis of fibromyalgia, the Board 
finds that an opinion should be obtained to determine whether 
the veteran's fibromyalgia was incurred in or aggravated by 
either active service or active duty for training.  See 38 
U.S.C.A. § 5103A(d).  

Further development is also needed on the issue of whether 
the termination of the award of non-service connected pension 
was proper.  The veteran was granted pension in December 
2003.  See December 2003 decision.  In April 2005, the RO 
sent the veteran a letter informing him that the award of 
pension was terminated, effective August 1, 2004.  See April 
2005 letter.  In October 2005, the veteran submitted a 
statement indicating that he did not agree with the decision 
to terminate the pension.  In the same statement, the veteran 
reported that he had chronic fatigue, fibromyalgia, irritable 
bowel, joint pain, and sleep disturbances, and that he 
"think[s] he qualifies for compensation and not for 
pension".  It appears that the RO did not treat this 
statement as a notice of disagreement with the April 2005 
decision to terminate pension based on the veteran's 
contention that he was qualified for compensation and not 
pension.  Although the Board understands the RO's 
interpretation, the Board notes that a veteran can be awarded 
both pension and service connection and finds that the 
veteran's intent was to issue a notice of disagreement with 
the termination of pension while also filing claims of 
service connection.  As this notice of disagreement was 
timely, under the holding in Manlincon v. West, 12 Vet. App. 
238 (1999) this issue must be remanded for issuance of a 
statement of the case on appeal of this issue.  

Accordingly, the case is REMANDED for the following action:

1. The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also Dingess/ Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 WL 239951 (Ct. Vet. App. January 30, 
2008).  

In particular, the AMC should notify the 
veteran of the evidence needed to 
substantiate the secondary service 
connection claims and provide a copy of 
38 C.F.R. § 3.310 and the amendment to 
that regulation, effective October 10, 
2006.  The AMC should also provide notice 
of the applicable rating criteria under 
38 C.F.R. § 4.118, both "old" and 
"revised", for the claims for increased 
ratings.

2.  The AMC should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3.  The AMC should obtain all outstanding 
VA treatment records.  

4.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected scars.  All 
symptoms and manifestations must be 
enumerated to include size of scars, 
approximate surface area encompassed by 
them, and any residual limitation of 
motion.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

5.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his COPD.  The examiner 
should opine whether it is at least as 
likely as not (i.e. to at least a 50-50 
degree of probability) that the COPD was 
incurred in active service or active duty 
for training, if it was aggravated by 
active service or active duty for 
training, or if it is otherwise causally 
related to active service, to include any 
gas exposure during service.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

6.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his fibromyalgia.  The 
examiner should opine whether it is at 
least as likely as not that fibromyalgia 
was incurred in active service or active 
duty for training, if it was aggravated 
by active service or active duty for 
training, or if it is otherwise causally 
related to active service.  Additionally, 
if the examiner finds that the 
fibromyalgia is related to service, the 
Board requests that additional opinions 
be provided as to whether the 
fibromyalgia has caused or aggravated 
chronic fatigue syndrome, sleep 
disturbance, or irritable bowel syndrome.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

7.  The AMC should issue an SOC 
addressing whether the termination of 
non-service connected pension was proper.  
The AMC should also notify the veteran of 
the time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issues and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

8.  Thereafter, the AMC should 
readjudicate the appellant's claims of 
service connection and increased ratings.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




